This appeal is from a decree dismissing a bill of complaint seeking to recover a portion of the drainage taxes paid by appellant to appellee for the year 1934. It appears that the taxes were legally assessed, were due, and were voluntarily paid, but the theory on which recovery is sought is that after appellant paid his taxes, appellee made *Page 31 
material reduction on the taxes of other taxpayers in the district.
Appellant had a right to require other taxpayers to pay on the same basis that he did, but there is no authority to recover a tax legally assessed and paid when due, there being no question as to its reasonableness. Johnson v. Atkins,44 Fla. 185, 32 So. 879; City of Orlando v. Gill, 128 Fla. 139,174 So. 224.
Affirmed.
WHITFIELD, P. J., and BROWN and CHAPMAN, J. J., concur.
TERRELL, C. J., concurs in opinion and judgment.
Justice BUFORD not participating as authorized by Section 4687, Compiled General Laws of 1927, and Rule 21-A of the Rules of this Court.
THOMAS, J., disqualified.